Citation Nr: 0534441	
Decision Date: 12/21/05    Archive Date: 12/30/05

DOCKET NO.  02-03 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased evaluation for a low back 
disability, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Donovan, Law Clerk


INTRODUCTION

The veteran served on active duty from July 1974 to July 
1975.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2001 rating decision issued by the 
Department of Veterans Affairs (VA) Winston-Salem, North 
Carolina Regional Office (RO) which continued the 10 percent 
evaluation of the veteran's service connected lumbosacral 
strain.  

In November 2003 the Board remanded the claim for additional 
development, including a VA examination.  That development 
has been completed.  

Where a veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2001) that an informal 
claim "identify the benefit sought" has been satisfied and 
VA must consider whether the veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001).  In this case the veteran has satisfied 
each of these requirements.  His inferred claim for a total 
rating based on individual unemployability is referred to the 
RO for adjudication.


FINDING OF FACT

2.  The veteran's current low back disability is manifested 
by some pain and mild degenerative joint disease with 
scoliosis; but without limitation of motion or neurologic 
impairment.


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 10 percent 
for the veteran's low back disability have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5293, 5295 (2002); 38 C.F.R. § 4.71a, Diagnostic Code 
5293, 5292 (2003); 38 C.F.R. §§ 4.7, 4.10, 4.14, 4.40, 4.45, 
4.71a, Diagnostic Codes 5235-5243 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

A.  The duty to notify

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and (4) 
must request that the claimant provide any evidence in his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112, 120-121 (2004), 38 C.F.R. § 3.159(b) (2005).  
Failure to comply with notice elements (2), (3), or (4), is 
generally not prejudicial to a claimant.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

With regard to element (1), the RO sent the veteran a letter, 
in May 2001, which advised him of what evidence was needed to 
grant entitlement to a higher rating for his service-
connected disability.  The November 2001 rating decision and 
the February 2002 statement of the case (SOC) and July 2005 
SSOC provided discussions of the criteria for higher ratings, 
and the ways in which the current evidence failed to 
substantiate entitlement to those ratings.  These discussions 
provided further notice of the evidence needed to 
substantiate the claim.

With regard to elements (2) and (3), the May 2001 VCAA letter 
notified the veteran of his and VA's respective 
responsibilities for obtaining information and evidence.  
Specifically, this letter explained that VA would help the 
veteran get such things as medical records or records held by 
other Federal agencies, but that he was responsible for 
providing any necessary releases and enough information about 
the records to enable VA to request them from the person or 
agency that had them.  

Finally, with respect to element (4), the May 2001 VCAA 
letter advised the veteran to submit any other evidence 
showing that his disability had gotten worse since the last 
time his claim was reviewed.  Additionally, the RO provided 
the veteran further notice of the fourth element by including 
the language of 38 C.F.R. § 3.159(b) in the Pertinent Laws; 
Regulations; Rating Schedule Provisions section of the July 
2005 SSOC.  These notices served to advise the veteran to 
submit any information or evidence in his possession that 
pertained to his claim for an increased evaluation and show 
that VA made the veteran fully aware of the evidence needed 
to grant his claim.  

In Pelegrini II, the Court also held that VCAA notice must be 
given before an initial AOJ decision is issued on a claim.  
Pelegrini II, 18 Vet. App. at 119-20.  In the present case, 
some notice was given after the initial AOJ decision in 
November 2001.  Such delayed notice is, however, generally 
not prejudicial to a claimant.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  In this case the veteran has not 
alleged, and the Board is unable to discern, prejudice from 
the delayed notice.  He had the opportunity to submit 
evidence and have his claims re-adjudicated by the RO or AMC 
after the notice.

Clearly, the veteran has received all notice required by the 
VCAA.

B.  The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim(s).  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2005).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4) (2005).

All identified records from both VA and private medical 
centers have been associated with the claims file.  The Board 
notes that in his March 2001 claim for an increased 
evaluation for his service connected back condition, the 
veteran stated that he had no medical evidence to submit as 
he was financially unable to obtain medical care.  The 
veteran did request to have a VA examination.  The veteran 
was afforded the requested VA examination in June 2001, and 
had another VA examination in May 2005 as instructed in the 
directives of the Board's November 2003 remand.  
Additionally, VA examinations to evaluate the veteran's back 
condition were afforded in May 1976, February 1978, and 
September 1995.  

The appeal is thus ready to be considered on the merits.

II.  Factual Background

The veteran was initially granted service connection for 
chronic lumbosacral strain with an evaluation of 10 percent 
by rating decision in May 1976.

The veteran was afforded a VA examination in June 2001 to 
evaluate his most recent claim for an increased evaluation.  
The veteran reported that his back mostly bothered him on 
bending and lifting, that he got some relief from resting, 
and that he took no medications to treat his low back.  The 
VA examiner noted that in September 1995 the veteran was seen 
at the VA hospital following a motor vehicle accident which 
aggravated his chronic lumbosacral strain.  

Physical examination of the lumbar spine showed painful 
motion with no detectable muscle spasm, weakness, tenderness, 
redness, heat, swelling, effusion, or instability.  The 
veteran had flexion from 0 to 80 degrees (with the examiner 
reporting normal as being to 95), extension from 0 to 30 
degrees (normal being to 35), right and left lateral flexion 
0 to 30 degrees (normal being to 40), and right and left 
rotation 0 to 25 degrees (normal being to 35).  The VA 
examiner noted pain, weakness, and lack of endurance, with 
pain being predominant.  

Lumbar spine X-ray showed mild to moderate levorotational 
scoliosis in the lumbar spine with associated spondylosis and 
minimal degenerative disc space disease at L4-5.  The 
diagnosis was chronic lumbosacral strain with pain on bending 
and lifting, slight limitation of motion, and obvious 
discomfort on flexion.  The VA examiner commented that the 
veteran's back condition would hinder his work as a laborer.  

Private treatment records dated from December 2001 to January 
2004 show complaints of back pain, a continuing diagnosis of 
lumbosacral strain, and a December 2001 X-ray report showing 
minimal arthritic changes with small bony spurs at L3-4 and 
L4-5, with narrowing of the L5-S1 disc space.  

The veteran underwent VA examination in May 2005.  The 
examiner acknowledged that he had reviewed all medical 
records and the claims file prior to his examination.  The 
veteran reported that he had been in a motor vehicle accident 
prior to service and that his back condition had its onset in 
service in 1974 and then was aggravated after service.  The 
veteran reported that his back condition had become 
progressively worse and that he was currently treating his 
condition with Percocet.  The veteran complained of left leg 
numbness resulting from his back condition and denied flare-
ups.  The veteran stated that his back only bothered him when 
he had to do heavy lifting.  The veteran reported no fatigue, 
moderate decreased motion, mild stiffness, weakness, spasm, 
and pain, and that he did not use any assistive devices.  

Physical examination revealed scoliosis, and no other 
abnormal spinal curvatures.  The veteran's gait was normal 
and there was no spasm, atrophy, guarding, pain with motion, 
tenderness, or weakness in the cervical, thoracic, or lumbar 
sacrospinals on the right or left.  

The examiner measured thoraco-lumbar range of motion using a 
goniometer and found back flexion was from 0 to 90 degrees; 
extension was from 0 to 30 degrees, bilateral flexion was 
from 0 to 30 degrees, and bilateral rotation was also from 0 
to 30 degrees.  These ranges of motion were achieved against 
strong resistance and were described as normal.  There was no 
additional loss of motion on repetitive use of the joint due 
to pain, fatigue, weakness, or lack of endurance.  

Detailed motor and sensory exams were normal.  Imaging study 
results showed mild degenerative joint disease with 
scoliosis.  

The diagnosis was lumbosacral strain, degenerative joint 
disease of the lumbar spine, and scoliosis of the thoracic 
spine.  The VA examiner opined that the veteran's condition 
would have a significant effect on occupational activities, 
specifically in lifting and carrying, and commented that the 
veteran reported he had last worked 4 or 5 years ago as a 
painter and laborer.  The veteran also reported that he had 
not seen a medical professional for his back pain since 2001.  

III.  Legal Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2005).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. Part 4 (2005).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. Part 4, § 4.7 (2005).  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of a disability, such doubt will be resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  
38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  However, the current level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2005), pertaining to functional impairment.  
The Court has instructed that in applying these regulations 
VA should obtain examinations in which the examiner 
determined whether the disability was manifested by weakened 
movement, excess fatigability, incoordination, or pain.  Such 
inquiry is not to be limited to muscles or nerves.  These 
determinations are, if feasible, be expressed in terms of the 
degree of additional range-of-motion loss due to any weakened 
movement, excess fatigability, incoordination, or pain.  
DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. 
Brown, 10 Vet. App. 80, 84-5 (1997).

While this appeal was pending, the provisions of VA's 
Schedule for Rating Disabilities pertaining to intervertebral 
disc syndrome were revised, effective September 23, 2002, and 
other amendments of the Schedule, addressing disabilities of 
the spine, were made effective September 26, 2003.  

A new law or regulation applies, if at all, only to the 
period beginning with the effective date of the new law or 
regulation.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003). 

In VAOPGCPREC 7-2003, VA's General Counsel held that when a 
new statute is enacted or a new regulation is issued while a 
claim is pending, VA must first determine whether the statute 
or regulation identifies the types of claims to which it 
applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
"retroactive effects."  If applying the new provision would 
produce such "retroactive effects," VA ordinarily should 
not apply the new provision to the claim.  If applying the 
new provision would not produce "retroactive effects," VA 
ordinarily must apply the new provision.  A new law or 
regulation has prohibited "retroactive effects" if it is 
less favorable to a claimant than the old law or regulation; 
while a liberalizing law or regulation does not have 
"retroactive effects."  VAOPGCPREC 7-2003; 69 Fed. Reg. 
25179 (2004).

Prior to September 23, 2002, intervertebral disc syndrome was 
evaluated as 10 percent disabling when mild; 20 percent 
disabling when moderate, with recurring attacks; 40 percent 
disabling when severe, with recurring attacks and little 
intermittent relief; and 60 percent disabling when 
pronounced; with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, and little 
intermittent relief.  38 C.F.R. Part 4, § 4.71a, Diagnostic 
Code 5293 (2002).

Effective September 23, 2002, intervertebral disc syndrome 
(preoperatively or postoperatively) will be evaluated either 
on the total duration of incapacitating episodes over the 
past 12 months or by combining under § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.

With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months, a 60 percent 
rating is warranted, while a 40 percent rating is for 
application where there are incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months; and a 20 percent evaluation is 
warranted where there are incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months. With incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months, a 10 percent rating is 
applied.  38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5293 
(effective September 23, 2002).

For purposes of evaluations under 5293, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  
"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.  Note (1).

When evaluating on the basis of chronic manifestations, 
evaluate orthopedic disabilities using evaluation criteria 
for the most appropriate orthopedic diagnostic code or codes.  
Evaluate neurologic disabilities separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.  Note (2).

If intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.  Note (3).  

Effective September 26, 2003, the schedule for rating spine 
disabilities was changed to provide for the evaluation of all 
spine disabilities under a General Rating Formula for 
Diseases and Injuries of the Spine, unless the disability is 
rated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes (renumbered as 
Diagnostic Code 5243).  

The General Rating Formula for Diseases and Injuries of the 
Spine provides for the assignment of a 10 percent evaluation 
for forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees; or combined range 
of motion of the thoracolumbar spine greater than 120 degrees 
but not greater than 235 degrees; or muscle spasm, guarding, 
or localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or vertebral body fracture with loss 
of 50 percent or more of the height.  A 20 percent evaluation 
is warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis. An assignment of a 40 to 100 percent evaluation is 
given for unfavorable ankylosis of the spine.  38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of 
the Spine.  

Diagnostic Code 5243 provides that intervertebral disc 
syndrome (preoperatively or postoperatively) be rated either 
under the General Rating Formula for Disease and Injuries of 
the Spine, or under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes, whichever 
method results in the higher evaluation when all disabilities 
are combined under 38 C.F.R. § 4.25.  The incapacitating 
episode rating scheme set forth in Diagnostic Code 5243 is 
nearly the same as that utilized in the 2002 version of 
Diagnostic Code 5293.

The amended rating criteria now define normal forward flexion 
of the thoracolumbar spine as from zero to 90 degrees, 
extension as from zero to 30 degrees, left and right lateral 
flexion as from zero to 30 degrees, and left and right 
lateral rotation as from zero to 30 degrees.  38 C.F.R. § 
4.71a, General Rating Formula for Diseases and Injuries of 
the Spine, Note (2), as added by 68 Fed. Reg. 51,454 (Aug. 
27, 2003).

The revised criteria contemplate symptoms such as pain, 
stiffness, aching, etc., if present, thus evaluations based 
on pain alone are not appropriate, unless there is specific 
nerve root pain, for example, that could be evaluated under 
the neurologic sections of the rating schedule.  68 Fed. Reg. 
51,455 (Aug. 27, 2003). 

The veteran's statements are deemed competent with regard to 
the description of the symptoms of his disorder.  Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  However, these statements 
must be considered with the clinical evidence of record in 
conjunction with the pertinent rating criteria previously set 
forth.

In this regard, the veteran's VA examinations do not indicate 
ankylosis, muscle spasm, guarding, neurological findings, or 
incapacitating episodes.  Instead, these reports indicate 
back pain and a continuing diagnosis of lumbosacral strain.  
A higher rating under the version of Diagnostic Code 5293, in 
effect prior to the revision of September 23, 2002, would 
require moderate intervertebral disc syndrome with recurring 
attacks.  While the veteran has been shown to have 
degenerative joint disease by X-ray evidence, there has been 
no evidence of recurring attacks, and, thus, a higher 
evaluation under this Diagnostic Code is not warranted.  

In order to qualify for an increased rating under Diagnostic 
Code 5293, as revised September 23, 2002, the veteran would 
have to have experienced incapacitating episodes of 
intervertebral disc syndrome having a total duration of at 
least 2 weeks, but less than 4 weeks, in the past 12 months.  
There has been no evidence of any incapacitating episodes.  
In fact, at his most recent VA examination, the veteran 
stated that his back only hurt when he had to do heavy 
lifting and reported no back symptom flare-ups.  Thus, a 
higher evaluation under Diagnostic Code 5293, as revised 
September 23, 2002, is not warranted.  

In the alternative, the veteran's back disability could be 
evaluated subsequent to September 23, 2002, on the basis of 
its orthopedic and neurologic impairment.  

While the veteran complained of numbness on the most recent 
examination, the examiner found no sensory or other 
neurologic deficits.  Thus, a separate evaluation for 
neurologic impairment is not warranted.

The veteran's back disability also does not warrant a higher 
evaluation based on limitation of range of motion.  Under 
Diagnostic Code 5292, in effect prior to September 26, 2003, 
a higher evaluation of 20 percent is warranted where there is 
moderate limitation of motion of the lumbar spine.  The June 
2001 VA examination showed only slight limitation of motion 
and the May 2005 VA examination showed normal range of 
motion, even against strong resistance.  Thus, a higher 
evaluation is not warranted.  

Under Diagnostic Code 5295, in effect prior to September 26, 
2003, a higher evaluation of 20 percent is available for 
lumbosacral strain with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position.  Neither the June 2001 nor the May 2005 VA 
examinations found muscle spasm on extreme forward bending 
and right and left lateral flexion and rotation were only 
slightly limited in the June 2001 VA examination and were 
full at the May 2005 VA examination, and, so, a higher rating 
under these criteria is not warranted.  

Under the General Rating Formula for Diseases and Injuries of 
the Spine effective after September 26, 2003, an increased 
evaluation of 20 percent is warranted where forward flexion 
of the thoracolumbar spine is greater than 30 degrees but not 
greater than 60 degrees; or, the combined range of motion of 
the thoracolumbar spine is not greater than 120 degrees; or, 
there is muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour.  Flexion was to 
80 degrees at the June 2001 VA examination and to 90 degrees 
at the May 2005 VA examination.  Combined range of motion was 
to 220 degrees in June 2001 and to 240 degrees in May 2005.  
The most recent VA examination noted the veteran's congenital 
scoliosis, but there were no other abnormal spinal contours, 
gait was normal, and there was no muscle guarding.  Thus, the 
criteria for a higher evaluation under the General Rating 
Formula for Diseases and Injuries of the Spine have not been 
met.  

The most recent examination also contained findings that 
there was no additional limitation of motion due to 
functional factors.  Accordingly, a higher evaluation is not 
warranted on the basis of those factors.  38 C.F.R. §§ 4.40, 
4.45, 4.59 (2005).

Under the provisions of 38 C.F.R. § 3.321 (2005), in 
exceptional cases an extraschedular evaluation can be 
provided in the interest of justice.  The governing norm in 
such a case is that the case presents such an unusual or 
exceptional disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.  In this case the veteran is not 
currently employed.  Marked interference with current 
employment has, therefore, not been shown and the veteran's 
disability has not required any periods of recent 
hospitalization.

The Board concludes that, for the reasons set forth above, 
the preponderance of the evidence is against the claim, the 
reasonable doubt doctrine does not apply, and the claim is 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App 49, 55-57 (1990); 38 C.F.R. §§ 4.7, 
4.21 (2005).  


ORDER

Entitlement to an evaluation in excess of 10 percent for the 
veteran's low back disability is denied.  



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


